                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN,                :    CIVIL ACTION
                               :    NO. 13-00465
            Plaintiff          :
       v.                      :
                               :
JEFFREY A. BEARD, et al.       :
                               :
            Defendants         :


                               ORDER

            AND NOW, this 5th day of May, 2021, upon consideration

of Defendants’ Motions for Summary Judgment, Plaintiff’s

responses thereto, and the parties’ supplemental briefing, it is

hereby ORDERED, for the reasons set forth in the accompanying

memorandum, that:

  1.        The Medical Defendants’ Motion for Summary Judgment

            (ECF No. 154), is GRANTED in part and DENIED in part,

            as follows: The Motion is GRANTED with respect to the

            issue of Monell liability only and DENIED with

            respect to all remaining issues;

  2.        The Commonwealth Defendants’ Motion for Summary

            Judgment (ECF No. 157) is DENIED; and

  3.        Defendant William Banta is DISMISSED as a party to

            this action.



            By way of separate orders, the Court will seek to
appoint counsel for Plaintiff and will thereafter fix pretrial

deadlines.



         AND IT IS SO ORDERED.



                        /s/ Eduardo C. Robreno
                        EDUARDO C. ROBRENO, J.




                                 2
